Case: 5:19-cr-00083-SO Doc #: 1-1 Filed: 01/16/19 1 of 3. PagelD #: 2

AFFIDAVIT

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), United States Department of Justice, and have been so employed since January 2016.
Prior to becoming a Special Agent with ATF, I was a paralegal with the United States Attorney’s
Office for the District of Maryland — from August 2005 through January 2016. I completed the
Criminal Investigator Training Program in Glynco, Georgia, and the ATF Special Agent Basic
Training at the Federal Law Enforcement Training Center in Glynco, Georgia. I obtained a Juris
Doctorate and a Master of Science degree in Negotiations and Conflict Management from the
University of Baltimore. Additionally, ] have a Bachelor of Arts degree in Philosophy and
Psychology from Notre Dame of Maryland University. I have received firearms, arson, and
explosives related training and I have utilized a variety of investigative techniques and resources,
including physical and electronic surveillance and various types of cooperating sources in order to
successfully conduct these investigations. Further, I have received periodic training in the fields
of firearms, narcotics, arson and explosives investigation.

2. As an ATF Special Agent, I conduct investigations involving violations of Federal
firearms laws. During my service with ATF, I have conducted criminal investigations involving
the illegal possession of firearms. As a federal agent, I am authorized to investigate violations of
United States laws and to execute search warrants and arrest warrants issued under the authority
of the United States.

PROBABLE CAUSE

3. In early January 2019, Portage County Adult Probation (PCAP) received information that
John Joseph SMOTER had a room full of firearms in his residence located at 4974 John Thomas

Road, Ravenna, Ohio 44266.

 
Case: 5:19-cr-00083-SO Doc #: 1-1 Filed: 01/16/19 2 of 3. PagelD #: 3

4, On January 8, 2019, PCAP Officers conducted a home visit at SMOTER’S residence where
both SMOTER and his girlfriend, Christina Frazee, were present.

5. SMOTER was nervous when officers arrived at his house and denied having any weapons,
firearms, or illegal drugs in the house. SMOTER said there was a gun safe in the basement that
belonged to his father who passed away in August 2018. SMOTER denied having a combination
to the safe or knowing what was contained in the safe. SMOTER advised officers that he had a
cabinet in the basement that contained ammunition. Officers recovered thousands of rounds of
ammunition from the cabinet.

6, As officers conducted a search of the residence, they found a firearm in a dresser drawer
ina bedroom. The dresser drawer contained low cut white socks with grey toes and heels. After
the search of the residence, SMOTER was arrested while wearing the same type of socks.

7. Officers again asked SMOTER if he had the combination to the gun safe. He denied
knowing the combination. SMOTER voluntarily signed a consent to search form and told officers
he wanted them to remove anything in the house that he was not allowed to possess. A locksmith
was called and was able to gain entry into the safe where eleven additional firearms and
ammunition were found. One of the firearms in the safe was engraved with “JOHN J SMOTER.”
8. SMOTER cannot legally possess firearms because he was previously convicted of two
counts of felony domestic violence (F4) on January 30, 2013, and sentenced to three years
community control in Medina County Common Pleas Court case number 12CRO0596.
Additionally, SMOTER was convicted of felony domestic violence (F4) on June 19, 2017, and
sentenced to four years of community control ending on June 19, 2021, in Portage County

Common Pleas Court case number 2016CRO00892. Probation officers present at the search of
Case: 5:19-cr-00083-SO Doc #: 1-1 Filed: 01/16/19 3 of 3. PagelD #: 4

SMOTER’S house verified that the man at the house they searched is in fact the individual they

supervise, John Joseph SMOTER.

D, Five of the recovered firearms were Rugers and were manufactured outside of the state of
Ohio,

CONCLUSION
10. Based upon the above listed facts and circumstances, there is probable cause to believe that

John Joseph SMOTER did knowingly possess firearms and ammunition in violation of Title 18,

United States Code, Section 922(g)(1).

a" q dl
Elizabeth Gardingr, Special Agent
Bureau of Alcohol, Tobacco, Firearms and

Explosives

Sworn to and subscribed before me this | (,_ th day of January 2019.

wh) ;
Pid \. C Thea
BRNO W Aaa gO")

Honorable Gebrgs\J. Limbert
United States Magistrate Judge
Northern District of Ohio
Eastern Division
